Citation Nr: 0200488	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  99-08 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently evaluated as 
20 percent disabling, to include whether referral for 
extraschedular consideration is warranted.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to 
March 1959, and again from November 1959 to April 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that denied the veteran's claim for 
entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine.  

In March 2000, the veteran presented testimony at a travel 
Board hearing before` the undersigned Board member.  A 
transcript of the hearing is of record.  

The claim was remanded in December 2000 for further 
development.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by moderate limitation of motion with 
pain, with additional limitation likely on flare-ups, without 
neurological signs.

2.  The veteran's degenerative disc disease is not manifested 
by exceptional or unusual disability beyond that contemplated 
in the rating schedule. 


CONCLUSION OF LAW

The criteria for a 40 percent rating, and no more, for 
degenerative disc disease of the lumbar spine have been met.  
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.10, 4.14, 4.72, Diagnostic Codes 5292, 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran was seen by VA in May 1998 on an outpatient 
treatment basis.  He was seen for complaints of recurrent low 
back pain.  He stated that he also had hip and leg pain, all 
of which had been for a one month duration.  He related that 
he had a similar episode in the past.  Physical examination 
was positive for paraspinal tenderness on the right.  He had 
deep tendon reflexes of 3+ patella and 2+ ankles, 
bilaterally.  His sensation was intact and there was negative 
straight leg raising.  The diagnostic impression was back 
pain and rule out disc disease.  

The veteran underwent a VA examination in June 1998.  He 
complained of pain in the low back sometimes so severe that 
he was unable to get out of bed or work.  Physical 
examination showed the veteran walked into the clinic with 
normal gait pattern, and sat in the chair comfortably.  He 
was able to don and doff shoes without discomfort.  On 
examination of the lumbosacral spine, it was somewhat tender 
to palpation at L5-L4 with no paraspinal tenderness noted.  
There was marked loss of lumbar lordosis with prominent L4 
spine with some abrasion of the skin noted over the area due 
to pressure when he was supine.  Range of motion was flexion 
of 70 degrees, extension of 0 degrees, lateral flexion to the 
right of 10 degrees, lateral flexion to the left of 
0 degrees, and rotation of 30 degrees, bilaterally.  He had 
some difficulty changing position from flexion to extension.  
He was able to walk on his heels and toes, however, it was 
much easier on the left side than the right side.  He 
complained of pain in the right hip and back area.  He was 
able to sit on the examination table without discomfort, 
however straight leg testing indicated he had marked 
hamstring tightness on the right side and moderate hamstring 
tightness on the left side.  Straight leg test while supine 
indicated severe back pain on the right side at 50 degrees 
and moderate back pain on the right.  Straight leg raising 
showed 80 degrees with pain on the left.  Deep tendon 
reflexes were 2+ in both lower extremities.  Sensory function 
examination indicated mild dullness on L5-S1 area on the 
right side compared to the left side.  The rest of the 
dermatomes were intact and symmetrical.  He was able to get 
off of the examination table without any trouble but did have 
moderate discomfort when trying to rise from a chair.  X-ray 
reports of May 1998 indicated degenerative disc disease of 
the lumbosacral spine, moderate at L5-S1 and mild at L4-5.  
The diagnostic impression was degenerative disc disease of 
the lumbosacral spine.  

In August 1998, the veteran underwent a magnetic resonance 
imagery (MRI) at the VA radiology clinic.  The sagittal views 
showed moderate bulging of the disc material at L4-5 and mild 
bulging of the disc material at the L5-S1 interspace.  The 
right of the thecal sac was highly suspicious for presence of 
herniated disc material.  

In February 1999, the veteran was seen by Harry L. Dorsey, 
D.C.  He complained of lower back and leg pain, alternating 
between the right and left.  The pain was noted to go up on 
slight provocation.  He also indicated that he was unable to 
go about normal activities for two to three months at a time.  
He had been treated by Dr. Dorsey since 1970.  Treatment 
frequency was seven to twelve visits annually until 1997, 
with four visits in 1998.  Dr. Dorsey indicated that the 
veteran's problem was confined to the L5-S1 segment.  The 
veteran used his arms and hands to arise from a seated 
position.  There was point tenderness over the L5-S1 segment.  
The right Achilles reflex  was diminished.  April 1998 x-rays 
showed lack or loss of normal secondary lumbar curve.  There 
was osteophyte and ebernation [sic] in the L5-S1 motor unit.  
The was a herniated nucleus pulposus at L5-S1.  The condition 
had ceased to respond to conservative management.  He stated 
that the veteran's condition had reached the potential for 
surgical intervention.  

The veteran and his sister testified at a personal hearing 
before a hearing officer at the RO in February 1999.  The 
veteran complained of the inability to lift or work as a 
result of his service-connected back disability.  He stated 
that when he had attacks, they lasted for 90 days and the 
only position he could get fairly comfortable in was lying 
down.  He testified that the last attack he had was 
approximately two months prior to the hearing.  His sister 
testified that his back pain was so severe he was at times 
only able to crawl.  The veteran related that he used to go 
to private chiropractors until they informed him that there 
was nothing more that could be done for his back.  He stated 
that he did work sometimes when "his feelings allowed it."  
He also testified that he was a carpenter and that out of 
90 days, he had worked two months.  

Pursuant to the Board's remand in December 2000, the veteran 
underwent a VA examination in May 2001.  The veteran was seen 
complaining of pain in his lower back most of the time with 
intermittent sciatica, usually on the right side.  He also 
complained of episodes of intermittent numbness in the left 
lower extremity.  Physical examination revealed the veteran 
had a normal gait and he stood erect with a level pelvis and 
no scoliosis.  He had range of motion of flexion of 
50 degrees, extension of 10 degrees with pain, right lateral 
bending of 15 degrees with pain, and left lateral bending of 
15 degrees with pain.  Straight leg raising on the right 
caused low back pain at 60 degrees, and on the left caused 
low back pain at 50 degrees.  Rotation of the hips also 
caused some low back pain.  Deep tendon reflexes were active 
and equal in the knees and ankles, bilaterally.  The examiner 
stated that he could detect no motor weakness or sensory loss 
in either lower extremity.  There was no evidence of muscle 
atrophy present.  The veteran was able to walk on his toes 
without difficulty.  He had difficulty walking on his heels, 
not because of weakness but because of poor balance.  He 
could squat and rise from the squatting position without 
assistance.  X-rays showed marked narrowing of the L5-S1 disc 
with large osteophytes.  He had small osteophytes at multiple 
levels.  He also had narrowing of the L4-5 disc.  On the 
bending films, there was no evidence of instability.  The 
diagnostic impression was degenerative disc disease, L4-5 and 
L5-S1; osteoarthritis, L4-S1 facets; and no evidence of nerve 
root irritation.  The examiner stated that the veteran had no 
measurable weakness in his back or lower extremities.  He 
also indicated that fatigue was a vague and subjective 
complaint that could not be measured.  Coordination was 
described as a function of the central nervous system and not 
the back.  The examiner stated that the veteran had no loss 
of motion due to weakness, fatigue, or incoordination.  
Functional ability could be compromised temporarily during 
acute flare ups but the examiner stated that it was not 
feasible to estimate the additional range of motion lost due 
to pain on use or during a flare up.  

II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among 
other things, this law redefines the obligations of VA with 
respect to notice and the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).  VA has promulgated regulations implementing the 
VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  

In this case, the veteran has been given notice of the laws 
and regulations pertaining to service connection, and the 
requirements for the evaluations for his low back.  The case 
was remanded in December 2000, and he fulfilled the 
requirements of the remand and he continued his appeal.  He 
was notified of the provisions of the VCAA in a March 2001 
letter from the RO.  

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).  
No particular application form is required in order to make a 
claim for an increased evaluation.

He has been advised of the evidence that would support or 
help substantiate his claim in a statement and supplemental 
statements of the case, as well as the VCAA notice letter in 
March 2001.  The requirement to inform the veteran of 
evidence necessary to substantiate his claim has been met.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).  

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claim at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  
The veteran had a June 1998 examination and was examined 
again in May 2001 by VA.  A February 1999 medical statement 
was also of record from the veteran's private chiropractor.  
Together they provide an adequate medical record.  At this 
time, nothing in the record suggests that additional 
examination or opinion is necessary.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish entitlement to an increased evaluation, has 
been provided ample opportunity to present evidence meeting 
those requirements, and has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of the VCAA 
regulations.  The regulations do not provide substantive 
rights beyond those of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  
Remand for the RO to address the requirements of the Act in 
the first instance would serve no practical purpose.  VA has 
discharged its duty under the VCAA, and the Board may reach 
the merits of this appeal.

B.  Application of Laws to Facts

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The service-connected degenerative disc disease of the lumbar 
spine is currently rated as 20 percent disabling under 
Diagnostic Code (DC) 5293, intervertebral disc syndrome.  

Postoperative, cured, intervertebral disc syndrome warrants a 
noncompensable evaluation.  Mild intervertebral disc syndrome 
warrants a 10 percent evaluation.  Intervertebral disc 
syndrome that is moderate, with recurring attacks, warrants a 
20 percent evaluation.  Intervertebral disc syndrome that is 
severe, with recurring attacks, with intermittent relief, 
warrants a 40 percent evaluation.  In order to warrant a 
60 percent evaluation for intervertebral disc syndrome, the 
disability must be pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, with little intermittent relief.  

The veteran's degenerative disc disease is manifested by an 
absence of any neurological signs.  He does experience some 
limitation of motion, and he has pain on motion.  Diagnostic 
Code 5293 does contemplate loss of range of motion.  
VAOPGCPREC 36-97.  Because the veteran's degenerative disc 
disease has no identified neurological deficits, a rating 
higher than the currently-assigned 20 percent would not be 
appropriate under Diagnostic Code 5293.  However, 
consideration must also be given to other potentially 
applicable diagnostic codes.

Limitation of motion of the lumbar spine is rated under 
Diagnostic Code 5292.  Slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation.  Moderate 
limitation of motion of the lumbar spine warrants a 
20 percent evaluation.  A 40 percent evaluation is warranted 
for severe limitation of motion.

Limitation of motion has been shown to be no more than 
moderate on examination, even when limited by pain.  On VA 
examination in May 2001, the examiner noted that the 
veteran's functional ability could be temporarily compromised 
during acute flare-ups, but that it was not feasible to 
estimate the additional range of motion loss during a flare-
up.  The doctor noted that there would be no loss of motion 
due to weakness, fatigue, or incoordination.  In DeLuca v 
Brown, 8 Vet. App. 202 (1995), the Court held that codes that 
provide a rating on the basis of loss of range of motion 
mandate consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

While the Board is unable to assign any specific additional 
limitation that is likely during flare-ups if a competent 
medical doctor is unable to do so, it is reasonable to 
consider that, since the veteran has exhibited moderate 
limitation of motion on examinations, such additional 
limitation of motion may be classified as severe, giving the 
benefit of any reasonable doubt to the veteran.  See 38 
U.S.C.A. § 5107(b) (West Supp. 2001).  Severe limitation of 
motion under Diagnostic Code 5292 warrants a 40 percent 
evaluation.  Because Diagnostic Code 5293 contemplates 
limitation of motion, the veteran may not receive ratings 
under both Diagnostic Code 5293 and Diagnostic Code 5292, 
because such ratings would constitute evaluation of the same 
disability twice.  38 C.F.R. § 4.14 (2001).  However, 
Diagnostic Code 5292 is more favorable to him, and the 
evidence supports a 40 percent evaluation under that code.

Consideration is also given to Diagnostic Code 5295, 
lumbosacral strain.  With slight subjective symptoms only, a 
noncompensable evaluation is warranted.  With characteristic 
pain on motion, a 10 percent evaluation is warranted.  Muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, warrants a 
20 percent evaluation.  A 40 percent evaluation is warranted 
when lumbosacral strain is severe; with listing of the whole 
spine to opposite side; positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Diagnostic Code 5295 also contemplates limitation of motion, 
so a separate rating may not be assigned under this code.  
The highest rating under Diagnostic Code 5295 is 40 percent.  
The veteran does not meet the criteria for a 40 percent 
rating under this code.  As a 40 percent rating may be 
assigned under Diagnostic Code 5292, application of that code 
is more beneficial to him.

Finally, the RO has considered whether referral was warranted 
for consideration of an extraschedular evaluation.  In 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  In this case, there 
is no evidence that the degenerative disc disease of the 
lumbar spine has caused marked interference with employment 
(i.e., beyond that contemplated in the schedular 
evaluations), has necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.  The veteran 
testified that his work was affected by his low back 
disability.  However, he did state that he was a carpenter 
and that he was able to work when his "feelings allowed 
it."  Moreover, he indicated that out of 90 days, he had 
been able to work 60 days.  There has been no evidence of 
hospitalization for his degenerative disc disease.  In the 
absence of evidence of such factors, there is no basis for 
referral to appropriate authority for consideration of an 
extraschedular evaluation.  Further, there is a higher 
schedular evaluation available under DC 5293, should the 
disability meet the rating criteria for such higher 
evaluation.  There is no evidence that the schedular criteria 
are inadequate to evaluate the veteran's disability.  
38 C.F.R. § 3.321(b)(1).


ORDER

A 40 percent evaluation, and no more, for the veteran's 
degenerative disc disease of the lumbar spine is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

